Citation Nr: 1023650	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  98-09 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic headache 
disorder, to include muscle tension headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant, his wife and his daughter


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to September 
1984, November 1987 to May 1994, and July 2005 to August 
2007.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
appellant's claim.  This matter came before the Board in 
February 1998, when it was determined that the appellant had 
timely filed a March 1995 notice of disagreement with the 
December 1994 rating decision.  In September 2004, the RO 
issued a statement of the case and in November 2004, the 
appellant perfected his appeal.

This claim was remanded by the Board in November 2005 for 
additional evidentiary development.

In May 2005 and July 2008, the appellant, accompanied by his 
spouse in May 2005 and his daughter in July 2008, presented 
sworn testimony during personal hearings in St. Petersburg, 
Florida, and Washington, D.C, respectively, which were 
chaired by the undersigned Veterans Law Judge.  Transcripts 
of those hearings have been associated with the appellant's 
claims file.

In April 2009, the Board remanded the appeal to the RO for 
additional evidentiary development.  Following this 
development, the denial of service connection for chronic 
headaches was confirmed in a November 2009 rating 
decision/supplemental statement of the case.  The case was 
returned to the Board in January 2010 and the Veteran now 
continues his appeal.

The Veteran's representative contends that new evidence 
associated with the claim has raised additional questions 
that require the current appeal to be remanded again for 
further evidentiary development, including obtaining a 
medical opinion to resolve these questions.  For the reasons 
that will be further discussed below, the case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the appellant and his 
representative if further action is required on their part.  
The Board regrets that this additional development 
necessitates further delay in the adjudication of the appeal. 


REMAND

The Board notes that the Veteran is service connected for 
multiple systemic, orthopedic, sensory, and psychiatric 
disabilities, which together produce a combined schedular 
rating of 100 percent.  These disabilities include post-
traumatic stress disorder (PTSD), which is currently rated 70 
percent disabling.  The clinical evidence associated with the 
claim generally indicates that the Veteran's chronic 
headaches are primarily tension-related.  A March 2009 VA 
treatment report shows that two VA physicians (a resident 
physician and an attending neurology physician) presented 
concurring opinions that the Veteran's chronic headache 
disorder was a mixed component of migraine and tension 
headaches, and that it was most likely that the changes in 
severity and intensity of the tension component of these 
headaches were related to the Veteran's service-connected 
PTSD.  This opinion raises the question of whether the 
Veteran's service-connected PTSD caused his tension headaches 
or aggravates a non-service-connected tension component of 
his chronic headache disorder and, if the latter is so, the 
degree to which PTSD aggravates the tension headaches over 
and above the level of severity existing prior to such 
aggravation.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a Veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the Veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310.

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
appellant's appeal was already pending when the new 
provisions were promulgated, the Board finds that 
consideration of this appeal must be made under the law in 
effect prior to October 10, 2006.  See, e.g., Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations 
cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The physician's opinions of March 2009 do not expressly state 
that the Veteran's PTSD caused his tension headaches or 
caused them to increase in severity.  The opinions simply 
state that PTSD most likely affected the changes in severity 
and intensity of the tension component of the Veteran's 
chronic headaches.  The opinions provide an indication that 
the Veteran's chronic headaches may be associated with a 
service-connected disability.  However, the Board presently 
lacks sufficient medical evidence to address the questions 
raised by the March 2009 opinion and thus cannot decide this 
claim on the merits at this time.  To decide this claim, the 
Board requires a medical opinion as to whether the Veteran's 
service-connected PTSD caused his chronic tension headaches, 
or, if it did not cause the disorder, whether PTSD made his 
chronic tension headaches increase in severity.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  VA should schedule the Veteran for the 
appropriate medical examination to 
determine the current nature, extent, and 
etiology of his chronic tension headaches.  
In connection with the examination, the 
claims folder must be made available to 
the examiner for review of pertinent 
documents therein.  A notation to the 
effect that this record review took place 
must be included in the report of the 
examiner.  All appropriate tests and 
studies (and consultations, if warranted) 
should be accomplished, and all clinical 
findings should be reported in detail.

Thereafter, the examiner should present an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
likelihood) that the Veteran's tension 
headaches were caused by his service-
connected PTSD or; whether his PTSD caused 
his tension headaches to increase in 
severity.  If the examiner determines that 
the Veteran's PTSD caused his tension 
headaches to increase in severity, the 
examiner should attempt to quantify the 
degree to which the PTSD aggravates the 
tension headaches over and above the level 
of severity existing prior to such 
aggravation.  The examiner must set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached in the examination report.

Furthermore, if the examiner cannot 
provide an opinion with respect to any of 
the above questions without resorting to 
speculation, the examiner must so state, 
and provide a rationale for why he or she 
cannot opine without speculating.

2.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the action taken in the paragraph 
above, the claim of entitlement to service 
connection for a chronic headache 
disorder, to include muscle tension 
headaches, must be readjudicated.  The RO 
is respectfully advised to apply the 
version of the law in effect prior to 
October 10, 2006, regarding whether VA 
compensation is payable on the basis of 
aggravation of a nonservice-connected 
disability by a service-connected 
disability, pursuant to Allen v. Brown, 7 
Vet. App. 439 (1995) and 38 C.F.R. § 
3.310, if pertinent.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

